Citation Nr: 1011428	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
heart disorder, including as a result of exposure to 
herbicides (Agent Orange).

2.  Entitlement to service connection for a heart disorder, 
including as a result of exposure to herbicides (Agent 
Orange).

3.  Entitlement to service connection for hypertension, 
including as a result of exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, found that new and material 
evidence had been received sufficient to reopen a previously 
denied claim for service connection for a heart disorder, but 
denied on the merits service connection for a heart disorder.  
It also denied service connection for hypertension.

As support for his claim, the Veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2009.  The transcript of the hearing has 
been associated with the claims file and has been reviewed. 

The issues of entitlement to service connection for a heart 
disorder and entitlement to service connection for 
hypertension are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder in 
an April 2004 rating decision.  The Veteran was notified of 
the decision and of his appellate rights, but he did not 
initiate an appeal.

2.  The additional evidence received since the April 2004 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
April 2004 decision to reopen the claim for service 
connection for a heart disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2007.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Furthermore, the August 2007 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, with regard to new and material evidence, there is 
no notice to the Veteran that is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that the 
Veteran must be provided with an explanation of the bases of 
prior denials (i.e., the deficiencies in the evidence when 
the claim was previously considered).

In this regard, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  In essence, the 
Supreme Court held that, except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, in light of the Board's favorable action with 
regard to the Veteran's application to reopen his previously 
denied claim for service connection for a heart condition, 
any notice deficiencies would not be harmful.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Nevertheless, the Board observes that the Veteran and his 
representative have provided multiple statements throughout 
the course of the appeal asserting the existence of a nexus 
between the disorders currently on appeal and his military 
service.  The Veteran also has been provided an opportunity 
to provide testimony and present evidence before the 
undersigned Veterans Law Judge as support of his claim.  The 
Veteran also identified, and authorized the release of, 
various private treatment records that pertain to the bases 
of the previous denial of his claim for service connection.  
Therefore, any content defect was cured by the actual 
knowledge of the Veteran as to the criteria required to 
reopen his previously denied claim for service connection.  
In short, the content error here does not affect the 
essential fairness of adjudication of this case, and is not 
prejudicial.  Furthermore, the Veteran has never alleged how 
any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  
Further, the Veteran and his representative have submitted 
numerous statements in support of his claim.  The Veteran 
also was afforded an opportunity to provide testimony before 
the undersigned Veterans Law Judge in support of his claim.  
Thus, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.




Analysis

The RO initially denied service connection for a heart 
disorder in an April 2004 rating decision.  The RO notified 
the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

In August 2007, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a heart 
disorder.  Because the Veteran's claim to reopen service 
connection was filed after 2001, the amended regulations are 
applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a heart disorder in 
April 2004 rating decision because evidence at the time 
failed to show a current diagnosis of a heart disorder that 
was incurred in, or aggravated by, service.  

Evidence of record at the time of the April 2004 rating 
decision consisted of the Veteran's original claim 
application; his STRs, a VA X-ray report of his chest dated 
in February 2003, and private treatment records from The Med 
at Memphis dated from June 1973 to September 1976.   

The additional evidence received since the April 2004 rating 
decision consists of the Veteran's DD Form 214, the Veteran's 
SPRs, additional VA treatment records dated from September 
2006 to July 2008, private treatment records from Methodist 
Central Hospital dated from November 2000 to December 2000, a 
videoconference hearing transcript dated in October 2009, and 
statements from the Veteran and his representative.    

Upon a review of the additional evidence received since the 
April 2004 rating decision, the Board finds that new and 
material evidence within the meaning of 
38 C.F.R. § 3.156(a) has been received.  Specifically, 
private treatment records from Methodist Central Hospital 
show that the Veteran was admitted to the hospital in 
November 2000 due to chest tightness and pressure.  He 
subsequently was diagnosed with coronary artery disease and 
underwent a coronary artery bypass grafting.  See private 
treatment records from Methodist Central Hospital dated in 
November 2000.  Recent VA treatment records also show 
continued treatment for coronary artery disease.  

Thus, presuming the credibility of this evidence, these 
medical treatment records present evidence of a current 
diagnosis of a heart disorder.  This evidence is new, not 
cumulative, and relates directly to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, as new 
and material evidence has been received, the Veteran's claim 
for service connection for a heart disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for a heart disorder is reopened.  To this 
extent, the appeal is granted.


REMAND

Before addressing the merits of the issues of service 
connection for a heart disorder and service connection for 
hypertension, both including as a result of exposure to 
herbicides (Agent Orange), the Board finds that additional 
development of the evidence is required.

First, with regard to the heart disorder, the Veteran 
reported during the October 2009 videoconference hearing that 
he was hospitalized for chest pains a few times after 
discharge from service, including possibly sometime in 1971, 
which was shortly after his discharge from service.  With 
regard to his hypertension, the Veteran testified during the 
same hearing that he had previously received treatment from a 
private physician for hypertension.  He also testified that 
he continues to receive treatment for his heart disorder and 
hypertension with VA.  However, none of these post-service 
treatment records as identified by the Veteran have been 
associated with the claims file.  

In this regard, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  VA also has a duty to make reasonable efforts to obtain 
relevant records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for chest pains and for hypertension may be 
relevant to the Veteran's claims, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.  Thus, a remand is warranted to obtain 
these records.

Next, VA examinations are needed to determine the current 
nature, severity, and etiology of the Veteran's heart 
disorder and hypertension.  In this regard, in disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

Here, the Veteran claims that his heart disorder and 
hypertension are due to exposure to Agent Orange during 
service in the Republic of Vietnam.  See videoconference 
hearing transcript dated in October 2009.  

In this regard, service connection requires competent 
evidence showing (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

Here, with regard to his heart, a review of the Veteran's 
STRs shows no diagnosis of, or treatment for, a heart 
disorder or symptoms thereof.  His separation examination in 
November 1970 also revealed no abnormality with his heart.
However, because the Veteran served in the Republic of 
Vietnam from October 1969 to November 1970, he is presumed to 
have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds that 
the Veteran suffered an in-service injury of presumed 
exposure to herbicides.

Post-service, with regard to his heart, the Veteran reported 
experiencing chest pains in the 1970s and 1980s, starting 
possibly in 1971, shortly after discharge from service.  See 
October 2009 videoconference hearing transcript.  In this 
regard, the Veteran is competent to provide testimony 
regarding the continuity of symptomatology he has experienced 
for his heart disorder.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He was hospitalized in November 2000 for chest pains 
and was subsequently diagnosed with coronary artery disease.  
See private treatment records from Methodist Central Hospital 
dated in November 2000.

Thus, in light of the presumption of exposure to Agent Orange 
during service; the Veteran's competent testimony regarding 
symptomatology he experienced shortly after service; private 
and VA treatment records showing a current diagnosis of, and 
treatment for, coronary artery disease; and the Court's 
decision in McLendon; a comprehensive VA medical examination 
and opinion are needed to determine the exact nature and 
etiology of his heart disorder and whether the disorder is 
traceable back to his military service, including any 
exposure to Agent Orange during service.  

Next, with regard to the Veteran's hypertension, a review of 
the Veteran's STRs shows no diagnosis of, or treatment for, 
hypertension or symptoms thereof.  However, the Veteran 
reported during service in March 1970 a history of 
hypertension, and his blood pressure was evaluated prior to 
undergoing a dental procedure.  Nevertheless, his separation 
examination in November 1970 also revealed a normal blood 
pressure reading.  

Even so, despite the lack of a diagnosis of, or treatment 
for, hypertension, during service, the Veteran is presumed to 
have been exposed to herbicides during service as he served 
in the Republic of Vietnam from October 1969 to November 
1970.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Therefore, the Board finds that the Veteran suffered an in-
service injury of presumed exposure to herbicides.

Post-service, although treatment records indicate a current 
diagnosis of hypertension, it is unclear when this disorder 
was diagnosed.  The Veteran has alternately reported being 
diagnosed with hypertension in 2000 and in 2004.  See VA 
examination report dated in August 2007 and October 2009 
videoconference hearing transcript.  He also stated that he 
has experienced high and low blood pressure throughout the 
years prior to his diagnosis.  See October 2009 
videoconference hearing transcript.  In this regard, as 
previously noted, the Veteran is competent to provide 
testimony regarding the continuity of symptomatology he has 
experienced.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Thus, in light of the presumption of exposure to Agent Orange 
and report of a history of hypertension during service; the 
Veteran's competent testimony regarding symptomatology of 
hypertension he experienced after service; private and VA 
treatment records showing a current diagnosis of 
hypertension; and the Court's decision in McLendon; a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of his 
hypertension and whether the disorder is traceable back to 
his military service, including any exposure to Agent Orange 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA facility since July 2008.  If so, 
obtain all pertinent records of any 
medical treatment for the Veteran's heart 
disorder and hypertension from the 
appropriate VA Medical Center (VAMC) from 
July 2008 to the present.  Also contact 
the Veteran to identify any private 
physicians from whom he has received 
treatment for the aforementioned 
disabilities since his discharge from 
service, particularly in the 1970s and 
1980s.  If any private treatment records 
exist, the RO also should ask the Veteran 
to provide authorization of release for 
these records and obtain them or ask the 
Veteran to submit such records.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file. 

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current heart disorder, 
including coronary artery disease.  The 
claims file must be made available for 
review of the pertinent medical and other 
history, particularly the records of any 
relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include any current manifestations of the 
Veteran's heart disorder.    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has a heart 
disorder, including coronary artery 
disease, and if so, whether it is at least 
as likely as not that any such disorder is 
related to his military service, including 
any exposure to Agent Orange during 
service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current 
hypertension.  The claims file must be 
made available for review of the pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include any current manifestations of the 
Veteran's hypertension.    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has hypertension, 
and if so, whether it is at least as 
likely as not that any hypertension is 
related to his military service, including 
any exposure to Agent Orange during 
service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for a heart disorder and for service 
connection for hypertension, both 
including as due to exposure to Agent 
Orange, considering the VA examinations 
and any new evidence secured since the 
February 2009 supplemental statement of 
the case (SSOC).  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran should be given 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


